
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 97
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Gingrey of
			 Georgia (for himself and Mr. Kline of
			 Minnesota) introduced the following joint resolution; which was
			 referred to the Committee on
			 Transportation and Infrastructure
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule submitted by the
		  National Mediation Board relating to representation election
		  procedures.
	
	
		That Congress disapproves the rule
			 submitted by the National Mediation Board relating to representation election
			 procedures (published at 95 Fed. Reg. 26062 (May 11, 2010)), and such rule
			 shall have no force or effect.
		
